United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61045
                          Summary Calendar


DANIEL KAZIBUTOWSKI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 005 310
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Daniel Kazibutowski appeals the Board of Immigration

Appeals’ (BIA) order denying withholding of removal and relief

under the Convention Against Torture (CAT) and ordering him

removed to Venezuela.   Kazibutowski challenges only the denial of

withholding of removal and has abandoned by failing to brief any

challenge to the denial of relief under the CAT.     See Rodriguez

v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61045
                               -2-

     Kazibutowski argues that the BIA erred in determining that

he did not have a well-founded fear of persecution based on his

refusal to report for military service.   Based upon our review of

the record, we conclude that the BIA’s determination is supported

by substantial evidence and is reasonable.   See Ontunez-Tursios

v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).   Kazibutowski has

not shown that the evidence compels a finding that he would face

persecution on a protected ground if returned to Venezuela.   See

Girma v. INS, 283 F.3d 664, 667, 669 (5th Cir. 2002); see also

Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994); Alonzo v. INS,

915 F.2d 546, 548 (9th Cir. 1990).   Accordingly, the petition for

review is DENIED.